DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-7 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive axis control unit” in claim 1, “a handle operation determination unit” in claims 1 and 3-7, and “an operation history recording unit” in claims 1, 3 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites the grammatical issue “determines start of the operation of the handle” in lines 3-4.  Suggest claim language: “determines a start of the operation of the handle”; and has been interpreted as such for the purpose of examination.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 1 recites “the operation of the handle” in lines 7, 8-9 and 11.  Suggested claim language: “an operation of the handle” in line 7; and has been interpreted as such for the purpose of examination.

Claim 2 recites “the operation of the handle in line 3-4.

Claim 3 recites “the operation of the handle” in lines 4, 6, 9 and 11.

Claim 4 recites “a plurality of the threshold values” in lines 2-3 and 5 and “the operation of the handle” in line 8.  Suggested claim language: “a plurality of threshold values” in lines 2-3; and has been interpreted as such for the purpose of examination. 

Claim 5 recites “a plurality of the manual pulse generators” in lines 1-2, “a plurality of the drive axes” in lines 2-3, and “a plurality of the handles” in lines 5-6.  Suggest claim language: “a plurality of manual pulse generators”, “a plurality of drive axes”, and “a plurality of handles”; and have been interpreted as such for the purpose of examination.  

Claim 5 recites the limitation of “the threshold value is set to the number of rotations of the handle, which is greater than 1, at which an event where the operation of the handle is a factor is estimated to occur”.  The preceding limitation is unclear as to what criteria a threshold is set to a number of rotations that is greater than 1; hence claim 5 is rendered in definite.  	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

At step 1, claim 1 recites an industrial machine comprising of a concrete device (e.g. a manual pulse generator), therefore is a machine, which is a statutory category of invention.

At step 2A, prong one, the claim recites “determine the operation of the handle”; and “wherein when a number of rotations of the handle exceeds a threshold value …”.  

The limitation of “determine the operation of the handle”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “determine” in the context of the claims encompasses an assessment of data (see U.S. Patent Publication No. 2020/0353581 A1 (instant application): pg. 2, par. [0045]; i.e. when a threshold is exceeded a start of a handle operation is determined and when a value is beneath a threshold a completion of the handle operation is determined; and MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mine, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The limitation of “wherein when a number of rotations of the handle exceeds a threshold value …”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “when ... exceeds” in the context of the claims encompasses an assessment of rotation data (i.e. observing a number of rotations is larger than a threshold).  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mine, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

At step 2A, prong two, the judicial is not integrated into a practical application.  In particular, the claim recites “a manual pulse generator which includes a handle for manually operating a position of a drive axis in the industrial machine by an operator”; “a drive axis control unit which controls the drive axis according to the operation of the handle”; “a handle operation determination unit”; “an operation history recording unit which records, as an operation history, the operation of the handle determined with the handle operation determination unit”; and “wherein … the handle operation determination unit determines the operation of the handle, and the operation history recording unit records, as the operation history, the operation of the handle”.

The limitations of “a handle operation determination unit” and “an operation history recording unit” are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see U.S. Patent Publication No. 2020/0353581 A1: pg. 2, par. [0027] and [0028] and MPEP 2106.05(f)).  

The limitations of “a manual pulse generator which includes a handle for manually operating a position of a drive axis in the industrial machine by an operator”; and “a drive axis control unit which controls the drive axis according to the operation of the handle” represent mere means for data gathering that is necessary for use of the recited judicial exceptions, as data (i.e. rotations of the handle) of an operation of a handle of a manual pulse generator is used in the abstract processes of “determine” and “when ... exceeds”.  The limitations are recited at a high level of generality and recited so generically they represent no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)).  

The limitation of “records, as an operation history, the operation of the handle determined …” represents mere data gathering of data obtained by performing the abstract processes of “determine” and “when ... exceeds”.  The recording is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  
Accordingly, these additional elements neither individually nor in combination integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the elements of “a handle operation determination unit” and “an operation history recording unit”, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The limitations of “a manual pulse generator which includes a handle for manually operating a position of a drive axis in the industrial machine by an operator”; and “a drive axis control unit which controls the drive axis according to the operation of the handle”, as discussed above, represent mere means for gathering data and is an insignificant extra-solution activity.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

The limitation of “records, as an operation history, the operation of the handle determined …”, as discussed above, represents merely gathering data and is an insignificant extra-solution activity.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

The limitations of claims 2-4, 6 and 7 merely add further details to the threshold value (claim 2 and 4), determining the operation of the handle (claim 3, 4, 6 and 7) and recording of operation history (claim 3 and 4). 

Claim 5 recites “a plurality of the manual pulse generators for a plurality of the drive axes, wherein the handle operation determination unit has a different threshold value for each of a plurality of the handles in the manual pulse generators” in line 1-6.  

The limitation of “… a plurality of the manual pulse generators for a plurality of the drive axes …” merely adds the nominal or tangential details of the number of manual pulse generators and drive axes.  
The limitation of “… the handle operation determination unit has a different threshold value for each of a plurality of the handles in the manual pulse generators” add further details of storing (per use of the term “has”) different thresholds values is recited at a high level of generality and recited so generically it represents an insignificant extra-solution activity of mere data gathering for use in the abstract processes of “determine” and “extract”.  (see MPEP 2106.05(g)).  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-understood, routine and conventional. See MPEP 2106.05(d)(II), “electronic recordkeeping” and “storing and retrieving information in memory”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to manual pulse generators, machine systems, feedback systems, and data storing.

U.S. Patent Publication No. 2011/0156884 A1 discloses an industrial instrument and machine tool including a manual pulse generator.

U.S. Patent Publication No. 2019/0286099 A1 discloses a controller configured to detect abnormality of a motor based on a speed or position feedback value of the motor.
U.S. Patent Publication No. 2019/0339338 A1 discloses a device for registering an On state of a drive motor of a tool and to a system having such a device and a tool having a drive motor and/or a terminal.

U.S. Patent No. 6,320,344 B1 discloses a position control device to feedback-control a position of a rotary shaft and a travel position of a movable part connected to the rotary shaft by detecting a rotational position of the rotary shaft.

U.S. Patent No. 6,353,301 B1 discloses a handle feeding control method in a numerical control apparatus in which handle feeding can be performed by controlling a control axis in response to an output pulse signal from a manual pulse generator for generating a pulse signal according to a turning quantity of a manual handle, and a numerical control apparatus.

U.S. Patent No. 11,334,045 B2 discloses a plurality of learning models generated by performing machine learning on physical quantities observed during respective operations of a plurality of machines are stored in advance. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117